        Case: 3:19-cv-00398-jdp Document #: 37 Filed: 06/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DENNIS CARRINGTON, individually and on
behalf of all others similarly situated,

        Plaintiff,                                        Case No. 19-cv-398-jdp

   v.

EXPERIAN HOLDINGS, INC.,
CONSUMERINFO.COM, INC.,
d/b/a EXPERIAN CONSUMER SERVICES, and
EXPERIAN INFORMATION SOLUTIONS, INC.,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Experian Holdings, Inc., ConsumerInfo.com, Inc. d/b/a Experian

Consumer Services, and Experian Information Solutions, Inc. against plaintiff Dennis

Carrington dismissing this case.




        s/ K. Frederickson, Deputy Clerk                   June 29, 2020
        Peter Oppeneer, Clerk of Court                          Date
